Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11-15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Sue (U.S. Pre-Grant Publication No. 2008/0201304) teaches:
Receiving a query from a user;
Sue teaches receiving a search query from an end user (Para. [0032] and Figure 2).
Inputting the query into an intent-entity model to obtain a first output;
Sue teaches inputting the query into a first search engine 211 to obtain a first output (Paras. [0036]-[0037] and Figure 2).
Inputting the query into a second search engine to obtain a second output;

Analyzing the first output from the intent-entity model to calculate a value of degree of ambiguity of the first output to the query;
Sue teaches “the results returned are then consolidated and ranked by federator 201” where the “ranks are calculated for each search engine” (Para. [0037]) thereby teaching analyzing each search engine output separately to calculate a rank for the returned results from the specific search engine.
Analyzing the query and the second output from the question-answering system to calculate a value of extent of satisfaction to which the second output satisfies the query;
Sue teaches “the results returned are then consolidated and ranked by federator 201” where the “ranks are calculated for each search engine” (Para. [0037]) thereby teaching analyzing each search engine output separately to calculate for the returned results from the specific search engine.
Determining one or more recommendations;
Sue teaches presenting, as a single list, the intermixed results from multiple search engines ranked according to relevance to the user’s query (Para. [0043]) thereby teaching one or more recommendations being determined.
Outputting the one or more recommendations to the user.
Sue teaches presenting, as a single list, the intermixed results from multiple search engines ranked according to relevance to the user’s query (Para. [0043]).

Alupului et al. (U. S. Patent No. 9,471,668, hereinafter referred to as Alupului) teaches:
Receiving a query by a conversation system;

A second search engine being a question-answering system
Alupului teaches a search engine as being a question-answering system (Col. 3 lines 52-64).

Mao et al. (U.S. Pre-Grant Publication No. 2003/0041054, hereinafter referred to as Mao) teaches:
calculating a reliability score based on the value of the degree of ambiguity of the first output and the value of extent of satisfaction to which the second output satisfies the query;
Mao teaches calculating a reliability score by combining the total of all average scoring values representing each result list (Para. [0041]).
Determining one or more recommendations by comparing the reliability score to a threshold, wherein the one or more recommendations are selected from the first output if the reliability score is less than the threshold and the one or more recommendations are selected from the second output if the reliability score is greater than the threshold;
Mao teaches using the total of all average scoring values to determine probability values for each of the ranked lists and assigning results from each result list based on a pseudorandom fashion (Para. [0041]) thereby teaching comparing the total of all average scoring values in the form of probability values to a threshold to determine which result list(s) to provide results from in a pseudorandom fashion.It is noted that the current claim language does not exclude recommendations from the second output when “recommendations are selected from the first output” and vice versa when “recommendations are selected from the second output” based on the threshold.  It is recommended to amend the language to reflect the scope of exclusion and/or using multiple thresholds, as shown in figure 2 of the present application, to dictate which outputs are used for selecting recommendations.

Slackman (U. S. Pre-Grant Publication No. 2010/0153357) teaches submitting a query to multiple search engines, receiving a ranked list of search results from each search engine based on the query, and determining a search engine weighting value for each search engine, where each search engine weighting value indicates a degree of relevance of a category of specialization of a particular search engine to a category of the query.

Skinder (U.S. Pre-Grant Publication No. 2014/0280292) teaches “the digital assistant listens in on the conversation between the user’s and the user’s mom to determine whether the proposal for change is accepted by both parties” (Para. [0178]) thereby teaching receiving natural language data for natural language processing relevant to a query.

Chang et al. (U.S. Patent No. 10,262,062) teaches a natural language system question classifier, semantic representations, and logical form template techniques and systems.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        3/20/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154